ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Aldon Bookhardt Roofing Inc.                 )      ASBCA No. 60989
                                             )
Under Contract No. W9128F-15-P-0001          )

APPEARANCE FOR THE APPELLANT:                       John M. Manfredonia, Esq.
                                                     Manfredonia Law Offices, LLC
                                                     Cresskill, NJ

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Erin K. Murphy, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 18 May 2017




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60989, Appeal of Aldon Bookhardt
Roofing Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals